DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.  
 
Response to Arguments
Applicant has not submitted any arguments with this submission.

Status of Claims 

Claim 18 was previously cancelled.  
Claims 2-3 were withdrawn by the Examiner in the 1/4/2021 Final Action as being directed to a non-elected invention.  
Claims 4-17 were withdrawn by the Examiner in the 7/17/2020 Non-Final Action as being directed to a non-elected species. 
Claims 1 and 19-20 are pending examination.

Previous Election of Species
In response to the Requirement for Election of Species, mailed by the Examiner on 1/24/2020, the Applicant has elected Species 6, Figures 65-70 in the 3/24/2020 response. 

Claim Objections
The claim set submitted with the RCE on 10/05/2021 is objected to because of the following informalities:  Despite previous suggestion to do so by the Examiner, the Applicant has not updated the claim set to indicate the status of each of the claims (to clarify, while not exhaustive, the following is a list of the most common claim conditions and how these conditions should be represented by the Applicant: 
Claims that have never been altered since original submission should read “Original”;
Claims that were altered in a previous submission, but were not altered for the submission at hand should read “Previously Presented”;
Claims that have been withdrawn should indicate “Withdrawn”; 
Claims that have been cancelled should indicate “Cancelled”;
Claims that are being amended in the current claim submission should indicate “Currently Amended”;
Claims that are being added to the current claim submission should indicate “New”;



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  claim 20 - “first member” and “second member”.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first portion”, “first rod”, “second rod”, “first member”, “second member” and “fuse portion” must be shown or the features canceled from the claims. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because numerous parts are labeled with different numbers throughout the figures. One example, although not the total number of incidents, is Fig. 24 labels the shaft 2040, while Fig. 25 labels the shaft 3040. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being

The Examiner notes that many of these parts do not appear to have any sort of numerical designation (item number) assigned to them in the specification.  As such, the objections surrounding these parts compound, as an item with no number in the specification cannot be explicitly highlighted in the drawings.  Furthermore, with regard to numbering the parts, the examiner notes that each part must only have one number throughout all of the figures, or, if there exist multiple embodiments, the applicant will clearly label each embodiment and clearly assign each figure to its relative embodiment.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wixey, (US 2018/0317916).

Regarding claim 1, Wixey discloses; “A surgical instrument (Fig. 1, surgical instrument 70), comprising: 

an end effector (Fig. 1, end effector 76) comprising a staple cartridge (Fig. 2, demountably attachable cartridge 100 of a linear stapling and cutting surgical instrument), wherein said staple cartridge comprises: 

a cartridge body (Fig. 2, 100); 

staples ([0039], staples) removably stored in said cartridge body; and 

a sled (Fig. 5, drive member 144) configured to eject said staples from said cartridge body; and 

a firing assembly (Figs. 1-6 show the firing assembly in various detail.  The assembly is best described as the entirety of the mechanism that connects the input of the trigger to the output of the stapler head) configured to transmit a firing load to said end effector sled during a firing stroke, wherein said firing assembly comprises: 

a distally-translatable first portion (Fig. 5, body portion 180 – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components), wherein said distally-translatable first portion is translated along a longitudinal firing axis during a firing stroke (Fig. 7A shows the first and second portion moving right to left along a longitudinal axis.  Paragraphs [0046-0051] describe in depth the motion of the body portion, 180, from the proximal garage 110 to the distal garage 112);

a distally-translatable second portion (Fig. 5, knife portion 146  – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) comprising a knife (Fig. 5, knife blade 178  – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) at a distal end thereof; wherein said distally-translatable second portion is translated along said longitudinal firing axis during said firing stroke (Fig. 7A shows the first and second portion moving right to left along a longitudinal axis.  Paragraphs [0046-0051] describe in depth the motion of the knife portion, 146, from the proximal garage 110 to the distal garage 112); and 

a fuse portion (Fig. 10b, fuse portion 212), wherein said fuse portion is configured to transmit said firing load from said distally-translatable first portion to said distally-translatable second portion when said fuse portion is intact, wherein said fuse portion is configured to fail when said firing load exceeds a threshold, and wherein said distally-translatable first portion cannot transmit said firing load to said distally-translatable second portion and said sled once said fuse portion has failed (Figs. 11B and 11C show that the sled, 144, and the second portion, 146, 178, are directly attached to each other, while the first portion, 180, connected at 170, detaches from the sled and second portion upon breakage of 212.  As such, once the fuse breaks as shown in the Figures, no transmission of any load can occur between the first and second portions, and the first portion and the sled.  Therefore, the limitations of the claim are met.).  

Regarding claim 19, Wixey discloses; “A surgical instrument (Fig. 1, surgical instrument 70), comprising: 

an end effector (Fig. 1, end effector 76) comprising a staple cartridge  (Fig. 2, demountably attachable cartridge 100 of a linear stapling and cutting surgical instrument), wherein said staple cartridge comprises: 
a cartridge body (Fig. 2, 100); 
staples ([0039], staples) removably stored in said cartridge body;
 	and a sled (Fig. 5, drive member 144) configured to eject said staples from said cartridge body; 
and a firing assembly (Figs. 1-6 show the firing assembly in various detail.  The assembly is best described as the entirety of the mechanism that connects the input of the trigger to the output of the stapler head) configured to apply a firing load to said sled during a staple firing stroke, wherein said firing assembly comprises:
a distally translatable first portion (Fig. 5, body portion 180 – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) wherein said distally-translatable first portion is translated along a longitudinal firing axis during a firing stroke (Fig. 7A shows the first and second portion moving right to left along a longitudinal axis.  Paragraphs [0046-0051] describe in depth the motion of the body portion, 180, from the proximal garage 110 to the distal garage 112); 
a distally translatable second portion  (Fig. 5, knife portion 146  – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) comprising a knife (Fig. 5, knife blade 178  – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) at a distal end thereof; wherein said distally-translatable second portion is translated along said longitudinal firing axis during said firing stroke (Fig. 7A shows the first and second portion moving right to left along a longitudinal axis.  Paragraphs [0046-0051] describe in depth the motion of the knife portion, 146, from the proximal garage 110 to the distal garage 112); and
a fuse (Fig. 10b, fuse portion 212) configured to transmit said firing load from said distally translatable first portion to said distally translatable second portion when said fuse is intact, wherein said fuse is configured to fail when said firing load exceeds a threshold, and wherein said firing assembly cannot transmit said firing stroke to said sled once said fuse has failed (Figs. 11B and 11C show that the sled, 144, and the second portion, 146, 178, are directly attached to each other, while the first portion, 180, connected at 170, detaches from the sled and second portion upon breakage of 212.  As such, once the fuse breaks as shown in the Figures, no transmission of any load can occur between the first and second portions, and the first portion and the sled.  Therefore, the limitations of the claim are met.). “

Regarding claim 20, Wixey discloses; “A surgical instrument (Fig. 1, surgical instrument 70), comprising: 
an end effector  (Fig. 1, end effector 76) comprising a staple cartridge  (Fig. 2, demountably attachable cartridge 100 of a linear stapling and cutting surgical instrument), wherein said staple cartridge comprises: 
a cartridge body  (Fig. 2, 100); 
staples ([0039], staples) removably stored in said cartridge body; and
a sled (Fig. 5, drive member 144) configured to eject said staples from said cartridge body; 
and a firing assembly (Figs. 1-6 show the firing assembly in various detail.  The assembly is best described as the entirety of the mechanism that connects the input of the trigger to the output of the stapler head) comprising:
a distally translatable first member (Fig. 5, body portion 180 – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) wherein said distally-translatable first member is translated along a longitudinal firing axis during a firing stroke (Fig. 7A shows the first and second portion moving right to left along a longitudinal axis.  Paragraphs [0046-0051] describe in depth the motion of the body portion, 180, from the proximal garage 110 to the distal garage 112); 
a distally translatable second member (Fig. 5, knife portion 146  – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) comprising a knife (Fig. 5, knife blade 178  – Fig. 5 lays out the basic embodiment, with subsequent figures having the same or similar base components) at a distal end thereof; wherein said distally-translatable second member is translated along said longitudinal firing axis during said firing stroke (Fig. 7A shows the first and second portion moving right to left along a longitudinal axis.  Paragraphs [0046-0051] describe in depth the motion of the knife portion, 146, from the proximal garage 110 to the distal garage 112); and
a fuse  (Fig. 10b, fuse portion 212), wherein said firing assembly is configured to apply a firing load to said sled during said staple firing stroke, wherein said firing assembly is configured to transmit said firing load to said sled when said fuse is intact, wherein said fuse is configured to fail when said firing load exceeds a threshold, and wherein said firing assembly cannot transmit said firing load to said sled once said fuse has failed (Figs. 11B and 11C show that the sled, 144, and the second portion, 146, 178, are directly attached to each other, while the first portion, 180, connected at 170, detaches from the sled and second portion upon breakage of 212.  As such, once the fuse breaks as shown in the Figures, no transmission of any load can occur between the first and second portions, and the first portion and the sled.  Therefore, the limitations of the claim are met.).

Alternative Rejection

While it is uncommon to utilize multiple rejections, the prior actions contained both 102 rejections.  As such, as neither has been overcome, the Examiner will leave them in the action.

Claims 1, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall, (US 9,204,878).
Regarding claim 1, Hall discloses; “A surgical instrument, comprising: 
an end effector (Fig. 1, tool assembly 17) comprising a staple cartridge (Fig. 1, cartridge assembly 18), wherein said staple cartridge comprises: 
a cartridge body (Fig. 1, cartridge assembly 18); 
staples removably stored in said cartridge body (Col. 9, line 1, “a cartridge assembly 18 that houses a plurality of surgical staples therein”); and
a sled (Fig. 96, actuation sled 234) configured to eject said staples from said cartridge body; 
a firing assembly  (Fig. 89, disposable loading unit 2216) configured to transmit a firing load to said sled during a firing stroke, wherein said firing assembly comprises: 
a distally translatable first portion (Figs. 54-58, pawl slide 1640) wherein said distally-translatable first portion is translated along a longitudinal firing axis during a firing stroke (Col. 31, lines 30-60, specifically “the pawl slide 1640 is able to axially move in the proximal direction "PD" and the distal direction "DD".”) ; 
a distally translatable second portion comprising a knife at a distal end thereof; (Fig. 54-58, detailed in Fig. 96, drive assembly 212 which is ultimately connected to control rod 52, via 270 (Col. 41, line 65, “As can also be seen in FIG. 96, axial drive assembly 212 may include an elongated drive beam 266 including a distal working head 268 and a proximal engagement section 270. Drive beam 266 may be constructed from a single sheet of material or, preferably, from multiple stacked sheets. Engagement section 270 may include a pair of engagement fingers 270a and 270b which may be dimensioned and configured to mountingly engage a pair of corresponding retention slots 272a formed in drive member 272. Drive member 272 may include a proximal porthole (not shown) configured to receive the distal end 276 of control rod 52 (described above) when the proximal end of disposable loading unit 3016 is engaged with elongated body 14 of surgical stapling apparatus 10.”) wherein said distally-translatable second portion is translated along said longitudinal firing axis during said firing stroke (Rod 52 is advanced in conjunction with 46, thus meeting the limitation of the claim – Col. 10, line 49, “linear advancement of actuation shaft 46 causes corresponding linear advancement of control rod 52”); and
a fuse portion (Fig. 6, A driving pawl 42 having a rack engagement tooth 43) wherein said fuse portion is configured to transmit said firing load from said distally translatable first portion to said distally translatable second portion when said fuse portion is intact, wherein said fuse is configured to fail when said firing load exceeds a threshold, and wherein said distally-translatable first member cannot transmit said firing load to said distally-translatable second portion and said sled once said fuse portion has failed (Col 39, lines 44-60 provide an accurate description of the fuse in action.  Furthermore, Col. 40, line 24, succinctly describe the failure of the fuse to transmit energy – “In particular, such actuation transfer assemblies of the present invention will prevent the clinician from advancing the cutting and stapling components”). “

Regarding claim 19, Hall discloses; “A surgical instrument, comprising: an end effector (Fig. 1, tool assembly 17) comprising a staple cartridge (Fig. 1, cartridge assembly 18), wherein said staple cartridge comprises: 
a cartridge body (Fig. 1, cartridge assembly 18); 
staples removably stored in said cartridge body (Col. 9, line 1, “a cartridge assembly 18 that houses a plurality of surgical staples therein”);
 	and a sled (Fig. 96, actuation sled 234) configured to eject said staples from said cartridge body; 
and a firing assembly (Fig. 1, handle assembly 12 comprising all parts within the handle and connecting to Fig. 96, drive assembly 212) configured to apply a firing load to said sled during a staple firing stroke, wherein said firing assembly comprises:
a distally translatable first portion (Figs. 54-58, pawl slide 1640) wherein said distally-translatable first portion is translated along a longitudinal firing axis during a firing stroke (Col. 31, lines 30-60, specifically “the pawl slide 1640 is able to axially move in the proximal direction "PD" and the distal direction "DD".”) ; 
a distally translatable second portion comprising a knife at a distal end thereof; (Fig. 54-58, detailed in Fig. 96, drive assembly 212 which is ultimately connected to control rod 52, via 270 (Col. 41, line 65, “As can also be seen in FIG. 96, axial drive assembly 212 may include an elongated drive beam 266 including a distal working head 268 and a proximal engagement section 270. Drive beam 266 may be constructed from a single sheet of material or, preferably, from multiple stacked sheets. Engagement section 270 may include a pair of engagement fingers 270a and 270b which may be dimensioned and configured to mountingly engage a pair of corresponding retention slots 272a formed in drive member 272. Drive member 272 may include a proximal porthole (not shown) configured to receive the distal end 276 of control rod 52 (described above) when the proximal end of disposable loading unit 3016 is engaged with elongated body 14 of surgical stapling apparatus 10.”) wherein said distally-translatable second portion is translated along said longitudinal firing axis during said firing stroke (Rod 52 is advanced in conjunction with 46, thus meeting the limitation of the claim – Col. 10, line 49, “linear advancement of actuation shaft 46 causes corresponding linear advancement of control rod 52”); and
a fuse (Fig. 6, A driving pawl 42 having a rack engagement tooth 43) configured to transmit said firing load from said distally translatable first portion to said distally translatable second portion when said fuse is intact (when the pawl 42 is intact, the firing load transmits from 46 to 52, in accordance with the claim language), wherein said fuse is configured to fail when said firing load exceeds a threshold, and wherein said firing assembly cannot transmit said firing stroke to said sled once said fuse has failed  (Col 39, lines 44-60 provide an accurate description of the fuse in action.  Furthermore, Col. 40, line 24, succinctly describe the failure of the fuse to transmit energy – “In particular, such actuation transfer assemblies of the present invention will prevent the clinician from advancing the cutting and stapling components”). “
Regarding claim 20, Hall discloses; “A surgical instrument, comprising: 
an end effector (Fig. 1, tool assembly 17) comprising a staple cartridge  (Fig. 1, cartridge assembly 18), wherein said staple cartridge comprises: 
a cartridge body  (Fig. 1, cartridge assembly 18); 
staples removably stored in said cartridge body (Col. 9, line 1, “a cartridge assembly 18 that houses a plurality of surgical staples therein”); and
a sled (Fig. 96, actuation sled 234) configured to eject said staples from said cartridge body; 
and a firing assembly (Fig. 1, handle assembly 12, Fig. 96, drive assembly 212) comprising:
a distally translatable first portion (Figs. 54-58, pawl slide 1640) wherein said distally-translatable first member is translated along a longitudinal firing axis during a firing stroke (Col. 31, lines 30-60, specifically “the pawl slide 1640 is able to axially move in the proximal direction "PD" and the distal direction "DD".”) ; 
a distally translatable second member comprising a knife at a distal end thereof; (Fig. 54-58, detailed in Fig. 96, drive assembly 212 which is ultimately connected to control rod 52, via 270 (Col. 41, line 65, “As can also be seen in FIG. 96, axial drive assembly 212 may include an elongated drive beam 266 including a distal working head 268 and a proximal engagement section 270. Drive beam 266 may be constructed from a single sheet of material or, preferably, from multiple stacked sheets. Engagement section 270 may include a pair of engagement fingers 270a and 270b which may be dimensioned and configured to mountingly engage a pair of corresponding retention slots 272a formed in drive member 272. Drive member 272 may include a proximal porthole (not shown) configured to receive the distal end 276 of control rod 52 (described above) when the proximal end of disposable loading unit 3016 is engaged with elongated body 14 of surgical stapling apparatus 10.”) wherein said distally-translatable second member is translated along said longitudinal firing axis during said firing stroke (Rod 52 is advanced in conjunction with 46, thus meeting the limitation of the claim – Col. 10, line 49, “linear advancement of actuation shaft 46 causes corresponding linear advancement of control rod 52”); and
a fuse  (Fig. 6, A driving pawl 42 having a rack engagement tooth 43), wherein said firing assembly is configured to apply a firing load to said sled during said staple firing stroke, wherein said firing assembly is configured to transmit said firing load to said sled when said fuse is intact, wherein said fuse is configured to fail when said firing load exceeds a threshold, and wherein said firing assembly cannot transmit said firing load to said sled once said fuse has failed ((Col 39, lines 44-60 provide an accurate description of the fuse in action.  Furthermore, Col. 40, line 24, succinctly describe the failure of the fuse to transmit energy – “In particular, such actuation transfer assemblies of the present invention will prevent the clinician from advancing the cutting and stapling components”)”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731